DETAILED ACTION
Status of Application
Claims 1-20 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 20200111395 A1).
Regarding claim 10, Kang teaches a display driver, comprising: a crack resistance measurement circuit which is connected to a crack resistance circuit of a display panel, measures a crack resistance of the crack resistance circuit, (Fig. 1: crack detection circuit 600. Para 118-121. This means there is a crack resistance measurement to be sent to comparator for comparison with preset reference resistance)
and compares the measured crack resistance with a reference resistance to determine whether a crack has occurred in the display panel; (Para 69-74. Para 118-121.) 
and a timing controller configured to output a clock signal to the crack resistance measurement circuit, wherein the crack resistance measurement circuit compares a magnitude of the crack resistance with a magnitude of the reference resistance according to the clock signal. (Para 45.  The crack detection circuit is operating according to clock signal CCS)

Regarding claim 11, Kang already teaches the display driver of claim 10, 
And Kang further teaches wherein the crack resistance measurement circuit includes: a reference resistance generation circuit configured to generate the reference resistance; a comparator configured to compare the magnitude of the crack resistance with the magnitude of the reference resistance; and a circuit controller configured to determine that the crack has occurred in the display panel based on a resistance comparison result or output a reference resistance control signal for controlling the magnitude of the reference resistance to the reference resistance generation circuit. (Para 69-74. Para 118-121.  This means that there a reference resistance generation circuit to generate the reference resistance).

Allowable Subject Matter
Claim 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-9 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 distinctly features: 	
	“wherein the crack resistance measurement circuit includes: a reference resistance generation circuit configured to generate a reference resistance using at least two resistors connected in series and at least two switches connected to correspond to the at least two resistors; a comparator configured to compare a magnitude of the crack resistance with a magnitude of the reference resistance and output a resistance comparison result; and a circuit controller configured to output a reference resistance control signal for controlling the at least two switches according to the resistance comparison result”
Independent claim 15 distinctly features: 	
“a reference resistance generation circuit configured to generate a reference resistance using at least two resistors connected in series and at least two switches connected to correspond to the at least two resistors; a comparator configured to compare the magnitude of the crack resistance with a magnitude of the reference resistance and output a resistance comparison result; and a circuit controller configured to output a reference resistance control signal for controlling the at least two switches according to the resistance comparison result”
The closest prior arts Kang et al. (US 20200111395 A1) teaches display signal line crack detection as shown in paragraphs 69-74 and 118-121, and Mandik et al. (US 20180174505 A1) teaches display signal line open detection as shown in paragraphs 51-53.
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows a crack detection configuration as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626